Morris, J.
Respondent was a common laborer in the employ of appellant in the construction of a six-story building at Seattle. On March 5, 1910, he was injured by having the fingers of his right hand caught in a pulley, which was part of an apparatus for hoisting large timbers to the upper floors. There was no permanent injury, except the loss of the first joint of the second finger.
Respondent had been engaged in this work about two weeks, and on the day of the injury, he and a fellow workman named Boyle were up on the roof to which the timbers were on that day being hoisted. The method employed was to fasten a sling around the timber, to which was attached a hook at the end of a cable. The cable was operated by a derrick, the movements of which were controlled by an electric motor. The cable was connected with pulleys to control its rise and fall. After being placed in the sling and the hook and cable attached, ropes were placed around each end of the timber with a man at each rope to control its swing. It would then be hoisted to the roof, where it would be taken care of by respondent and Boyle, and placed where desired. When the timber reached the roof where it could be handled by appellant and Boyle, and any direction was to be given as to the further movement of the derrick, the foreman, who was on the floor below, would depend upon the men above to *206give him a signal, which was generally if not always given by Boyle. The foreman would then signal the man in charge of the motor, and the derrick and cable would be moved accordingly.
At the time of the injury, a large timber, weighing about fourteen hundred pounds, and intended for the top of the elevator shaft, had been hoisted up to the roof. Some lumber piled on the roof along the edge of the hoistway interfered with landing the timber on the roof, and the hoist was stopped and the lumber removed. At this point comes the only discrepancy in the testimony. Respondent and one of his witnesses testify that respondent was then directed by the foreman to grab the cable and pull in the timber. At that time, there were only from six to ten inches of the cable between the end of the derrick and the pulley which respondent caught hold of, and while he had such a hold the foreman, suddenly and without warning, directed the starting of the motor, moving the cable and drawing respondent’s fingers into the pulley. The foreman and Boyle, who was working alongside of respondent, deny any such order was given to respondent. They testify that, without direction from any one, he grabbed hold of the cable just as the foreman gave the signal to the motorman. The verdict would establish the theory of respondent as the fact in the case. It is, however, undisputed in the testimony that, before the foreman directed the starting of the motor, he inquired of the men on the roof if everything was all right,' to which Boyle responded, “All ready; go ahead.” Assuming, then, that, as testified to by respondent, the foreman gave him no warning that he intended to start the motor, is he entitled to recover?
Appellant contends that respondent was guilty of contributory negligence in grabbing hold of the cable in such a dangerous place, as he knew that it was the purpose to immediately move it, and that having only from six to ten inches free space, there could only be one result upon its starting — to draw the hand into the pulley. Without dis*207cussing that feature of the case, it appears to us that the decision of the case must hinge on the relation between respondent and Boyle, since, whether or not the foreman gave any warning to respondent, it is unquestioned that Boyle, standing alongside of respondent, initiated the movement of the cable by telling the foreman they were, “All ready; go ahead.” If Boyle, in giving such a direction to the foreman, was a vice principal, respondent can recover. If he was a' fellow servant, he cannot.
Respondent contends, citing O’Brien v. Page Lumber Co., 39 Wash. 537, 82 Pac. 114, and Dossett v. St. Paul & Tacoma Lumber Co., 40 Wash. 276, 82 Pac. 273, that where a servant is in a known dangerous place, it is the duty of the master to warn him before directing any movement of machinery that adds to the danger of the place, and that any one to whom the master intrusts the duty of giving such a warning is a vice principal for whose negligence the master must answer. That rule will readily be admitted. But we cannot conceive of its application here. That is the rule where the safety of the place where the servant is at work is under the control of the master, and where the servant depends upon signals being conveyed to him by others for his protection, as in Westerlund v. Rothschild, 53 Wash. 626, 102 Pac. 765; Anderson v. Globe Nav. Co., 57 Wash. 502, 107 Pac. 376; Norman v. Shipowners Stevedore Co., 59 Wash. 244, 109 Pac. 1012, and Jacobsen v. Rothschild, 62 Wash. 127, 113 Pac. 261. There could be no broader statement of the rule than that given in the Westerlund case.
“It was the duty of appellants to furnish respondent with a reasonably safe place in which to work, and to keep that place reasonably safe during the progress of the work. This duty was not confined alone to the place where respondent performed his work, but was extended to all the instrumentalities, machinery, and appliances which from the nature of the work directly affected the safety of the place. Such, then, being the duty of the appellants, failure to properly control the movement of the cable, by giving wrong signals *208or acting without signals, while respondent was in a position of danger, was negligence, irrespective of the men or means employed for that purpose. Being a duty imposed by law upon the appellants, such duty could not be delegated to others, whether coemployees of respondent or not, so as to relieve appellants from liability for their failure to properly perform this duty.”
We have also held, in a long line of decisions, commencing with Sroufe v. Moran Bros. Co., 28 Wash. 381, 68 Pac. 896, 92 Am. St. 847, 58 L. R. A. 313, that fellow workmen may be fellow servants with regard to some particular part of the employment, and that as to other parts of the employment the fellow workman may stand in the relation of vice principal to the others, depending entirely upon what is being done at the time. If a master takes a common laborer, and for the time being places him in a position where he contributes to the safety of the place where his fellow workmen are engaged, by giving signals which affect the safety of that place and are relied upon by the workmen for their protection, being engaged in a nondelegable duty of the master, he is in the performance of that duty; and in the giving of that signal representing the master, and becomes a vice principal. But in all the cases where this rule is announced, the injured servant has no connection with the signal. He neither initiates it nor communicates it. He simply acts in response to it, depending altogether upon others for the time and manner of the signal, as his protection.
Under the uncontradicted testimony in this case, respondent did not depend upon the foreman to signal him when the motor was to be started. The foreman, on the other hand, depended upon respondent arid his fellow workman Boyle, to tell him when he should direct the movement of the motor and derrick. The signal was not one coming to them upon which they should act. It was one proceeding from them upon which the foreman would act. If the foreman in this case directed the starting of the motor when respondent was in a position of danger, it was only after receiving a com*209munication from Boyle — working alongside of respondent, engaged in the same endeavor to pnll in the timber — that everything was all right and to go ahead. Boyle and respondent were engaged in the same work at the same time. Neither one had any supervision over the other. They acted in common, each had ample opportunity to observe the other. Respondent knew that the foreman would not start the motor after it had stopped, to permit them to obviate the difficulty of its landing, until Boyle had informed him it was proper to do so. They answer every test of fellow servants. It is true that Boyle generally gave the signal, and that the foreman depended upon him to do so because of his greater experience. There was no necessity of respondent and Boyle jointly giving the signal. The respondent knew that the foreman would act on Boyle’s signal, and we cannot see why, knowing this, and knowing he was in a position of danger, he did not inform Boyle, when the foreman called, that he was not ready to have the cable moved. It seems to us it was his duty to do so, having for two weeks been engaged in the same work, and knowing during all that time that the foreman would act under Boyle’s direction, and having had every opportunity to observe his method of communicating the signal to the foreman. We might add, what more could the master do than he has done here? He refused to act upon his • own assumption that respondent and Boyle were ready, but required them to determine for themselves when they were ready. Their protection in this regard is placed in their own hands.
We said in Ponelli v. Seattle Steel Co., 64 Wash. 269, 116 Pac. 864, where men were engaged assisting one another in a common task, that the mere fact that one took the lead in directing the work because of age, experience, or common consent, would not change the relation of fellow servants, and make the one so directing a vice principal. So that the fact that Boyle, because of his greater experience, was relied upon by respondent and the foreman to initiate *210the movement of the cable, by directing the foreman when they were ready, does not make him a vice principal. Boyle’s act was more the act of respondent, and represented their common situation upon which the master acted, than it was the act of the master communicating a situation to them upon which they acted.
If, in the following relations, the rule of fellow servants has been sustained: two workmen unloading a car, one under the direction of the foreman tells the other what to do; a foreman and his helper erecting a post; a teamster and his assistant loading iron plates on a truck; two brick masons laying a wall; a foreman and a workman erecting a derrick; two motormen on an electric railway, who arrange their own meeting and passing places; two painters painting an engine, where one tells the other a known danger, which for the time stopped the work, has been removed, and relying upon this fact the injured painter returns to work; two brakemen, one on a car and the other operating a switch over which it was intended the car should pass- — as we have held in, Jock v. Columbia & Puget Sound R. Co., 53 Wash. 437, 102 Pac. 405; Desjardins v. St. Paul & Tacoma Lumber Co., 54 Wash. 278, 102 Pac. 1034; Mercer v. Lloyd Transfer Co., 59 Wash. 560, 110 Pac. 389; Cavelin v. Stone & Webster Engineering Corp., 61 Wash. 375, 112 Pac. 349; Swanson v. Gordon, 64 Wash. 27, 116 Pac. 470; Grim v. Olympia Light & Power Co., 42 Wash. 119, 84 Pac. 635; Berg v. Seattle, Renton etc. R. Co., 44 Wash. 14, 87 Pac. 34, 120 Am. St. 968; Millett v. Puget Sound Iron & Steel Works, 37 Wash. 438, 79 Pac. 980; Stevick v. Northern Pac. R. Co., 39 Wash. 501, 81 Pac. 999; we cannot see why, upon the application of the same principles, two workmen, engaged in unloading timbers from a hoisting derrick onto a roof, where by common consent of themselves and the master one undertakes to tell the master when the derrick should be moved, are not fellow servants.
The fellow servant rule is not a popular one with this *211court, and we have heretofore refused to make it the basis for defeating recovery for an injured workman except in those cases where it was so plainly applicable that, to the majority of the court, there seemed no escape unless the doctrine was to be entirely abrogated and written out of the law of this state. If it is, it must be done by the legislature and not by the courts. We are, therefore, constrained to hold that Boyle and respondent are fellow servants, and for that reason respondent cannot recover.
The judgment is reversed.
Chadwick and Crow, JJ., concur.